No. 83-208
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                            1983



M Y RASMUSSEN and PAULINE RASMUSSEN,
                                Plaintiffs and Appellants,


LARRY C. BENNETT, CLIFFORD HARDEN,
DANIEL P. JAIIIES, DONALD WHITING,
and NELSON DAVES,
                                Defendants and Respondents.




APPEAL FROM:      District Court of the Ninth Judicial District,
                  In and for the County of Toole,
                  The Honorable John M. PlcCZ-mvel, Judge presiding.

COUNSEL OF RECORD:
      For Appellants:
                  James C. Bartlett argued; Hash, Jellison, O'Brien
                  and Bartlett, Kalispell, Montana

      For Respondents:
                           P.
                  Jbhn 'jg: Paul argued; Alexander      &   Baucus, Great Falls,
                  Montana



                                        Submitted:    November 3, 1983
                                          Decided:    November 23, 1983


Filed:   !\dov 2 3 I9983


                                       Clerk
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.


      This    is an appeal       from an order     granting     summary
judgment in a libel and slander action filed in the District
Court of the Ninth Judicial District, State of Montana, in
and for the County of Toole.
      The appellant opens the introduction of his brief with
the statement "the facts of this case are a mess."                 With
that statement we are in total accord.          Late in this year of
1983, this Court is called upon to consider disputed facts
that began    in March, 1968.        In addition,       in    a summary
judgment decision, we are faced with a situation where the
District Court that granted the summary judgment, did not
have available to it the depositions of the four defendants,
a fact unknown to either counsel until the record on appeal
was prepared.    In view of the complicated issues raised by
this appeal, and the length of the hibernation period that
this case lay at rest unattended by the caretakers of our
judicial system, we find it necessary to remand the cause to
the   trial     court     with    the    four     depositions       for
reconsideration.
      The four issues raised for our consideration are:
      (1) whether the defendants are liable under state law
for libel and slander;
      (2) whether       the defendants can properly            claim a
privilege or qualified privilege on religious grounds;
      (3) whether the defense of truth, based on religious
grounds is applicable;
      (4) whether       the District    Court   erred    in    granting
summary j u d g m e n t        for     defendants,              in     that     there      remain

material questions of                 f a c t t h a t o u g h t t o b e l i t i g a t e d and
t r i e d o n t h e m e r i t s ; and whether t h e D i s t r i c t J u d g e e r r e d i n

g r a n t i n g summary j u d g m e n t when i t d i d n o t h a v e a v a i l a b l e t o
it t h e f o u r d e p o s i t i o n s f o r review.

         As    previously         noted       i t is t h i s f i n a l         i s s u e we f i n d
controlling,           necessitating           a     return      to      the     trial      court.
W h i l e t h e D i s t r i c t C o u r t d i s p u t e d on s e v e r a l f a c t s i n t h e
case,     it found t h e y were n o t r e l e v a n t b e c a u s e o f                  a letter

from     the    Watchtower         Bible       and      Tract        S o c i e t y of    New    York
Inc.,    d a t e d A u g u s t 3 , 1 9 8 2 , which c o n t r o l l e d t h e l i t i g a t i o n .

Had t h e c o u r t had b e f o r e i t t h e d e p o s i t i o n s , i t i s p o s s i b l e
that    it     could     have     ascertained            that    t h e r e was          sufficient

e v i d e n c e t o go t o a j u r y .
         R u l e 5 6 ( c ) M.R.Civ.P.,             p r o v i d e s t h a t summary j u d g m e n t

is p r o p e r i f :   " * * * t h e p l e a d i n g s , d e p o s i t i o n s , answers t o
interrogatories,           and a d m i s s i o n s on f i l e show t h a t t h e r e i s

no g e n u i n e i s s u e a s t o a n y m a t e r i a l f a c t a n d t h a t t h e moving
p a r t y is e n t i t l e d t o a judgment a s a m a t t e r o f                       law."     In
H a r l a n v. A n d e r s o n ( 1 9 7 6 ) , 1 6 9 Mont. 4 4 7 , 4 5 0 , 548 P.2d 6 1 3 ,
6 1 5 , t h i s C o u r t commented o n t h e a b o v e r u l e :

                 " T h i s C o u r t h a s o n many o c c a s i o n s
                 commented upon t h e n a t u r e o f t h e b u r d e n
                 o f p r o o f imposed on t h e moving p a r t y
                 under           Rule        56.            The       Court          has
                 c o n s i s t e n t l y h e l d t h a t t h e p a r t y moving
                 f o r summary judgment h a s t h e b u r d e n o f
                 showing t h e complete a b s e n c e of any
                 g e n u i n e i s s u e a s t o a l l f a c t s which a r e
                 deemed m a t e r i a l               i n l i g h t of            those
                 s u b s t a n t i v e p r i n c i p l e s w h i c h e n t i t l e d him
                 t o a j u d g m e n t a s a m a t t e r o f law.                     We
                 have a l s o held t h e r u l e o p e r a t e s t o hold
                 t h e movant t o a ' s t r i c t s t a n d a r d ' a n d
                 that:
                 " ' * * * To s a t i s f y h i s b u r d e n t h e m o v a n t
                 m u s t make a s h o w i n g t h a t i s q u i t e c l e a r
                 w h a t t h e t r u t h i s , and t h a t e x c l u d e s a n y
                 r e a l d o u b t a s t o t h e e x i s t e n c e of any
                 genuine i s s u e of m a t e r i a l f a c t . * * * '
                 Kober & K y r i s s v. S t e w a r t & B i l l i n g s
                 D e a c o n e s s H o s p i t a l , 1 4 8 Mont. 1 1 7 , 1 2 2 ,
                 417 P.2d 476, 478."

         Where a s h e r e ,      t h e c o u r t d i d n o t have t h e d e p o s i t i o n s

before      i t , and q u i t e p o s s i b l y d i d n o t h a v e a l l t h e f a c t s

b e f o r e i t , summary j u d g m e n t was i m p r o p e r l y g r a n t e d .

         Summary        judgment         is     set     aside      and     the      cause        is
returned t o the D i s t r i c t Court f o r f u r t h e r consideration.




W e concur:



   s-,-Qos*4
Chief J u s t i c e




~ r d ~ u s t i c oeh n C.
                J               Sheehy, s p e c i a l l y c o n c u r r i n g :

        I t h a s b e e n a l o n g t i m e c o m i n g b u t t h e C o u r t h a s now
a t l e a s t p a r t i a l l y r e v e r s e d M u s t a n g B e v e r a g e Co., I n c . v .
J o s e p h S c h l i t z B r e w i n g Company ( 1 9 7 3 ) , 1 6 2 Mont. 2 4 3 , 5 1 1
P.2d 1.                                                  n